DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and claim amendments, filed 4/25/2022, with respect to the claims previously rejection under 35 USC §112(a) and 35 USC §112(b) have been fully considered and are persuasive.  The previously rejection of the claims under 35 USC §112(a) and 35 USC §112(b) have been withdrawn. 
Applicant’s arguments with respect to claims previously rejected under 35 USC §102 and 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for matter specifically challenged in the argument. Applicant’s arguments filed 4/25/2022 are drawn to amended subject matter and are addressed in the claim rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 36-44, 46, 48, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0030085 A1 to Harrington (hereinafter “Harrington”) in view of US 7,017,577 B2 to Matich (hereinafter “Matich”). 
	For claim 1, Harrington discloses a mask (100). With respect to reusability, one skilled in the art would readily understand reusability is based on the intended use of the wearer and does not, on its own, impart differentiating structure when compared to the mask of Harrington. Harrington continues to disclose a mask comprising: 
an air-permeable element (web material of mask body 106) configured to be placed over a mouth and nose of a wearer (abstract and paras 0001-0002), and having at least a top, uppermost edge (top longitudinal edge 110), a perimeter of the air-permeable element defined by four corners each contacting facial skin of the wearer when the mask is donned (lateral edges 108 and longitudinal edges 110 forming a perimeter defined by four corners, see annotated fig. 3A below); 

    PNG
    media_image1.png
    615
    876
    media_image1.png
    Greyscale

a securing feature (lower ties 114) attached to a lower portion of the mask (see fig. 3A), and which is configured to secure said mask via a neck of the wearer (para 0054).
Harrington does not specifically disclose: a first adhesive portion coupled, via a bottom edge of the first adhesive portion, to said top edge of said air-permeable element, and a second adhesive portion coupled to the first adhesive portion, without contacting any portion of said air-permeable element, via the top edge of the first adhesive portion. 
	However, Harrington does teach, in embodiments, the top longitudinal edges may be free from upper ties 112 (para 0055). Further attention is directed Matich teaching an analogous face mask (abstract of Matich) wherein the mask comprises a seal 12 including a pair of adhesive faces 36 that are exposed when a release or backing is removed from the adhesive face (col. 8, lines 45-51 of Matich). Matich further teaches the mask may comprise multiple pieces of tape along the same edge for creating a proper seal around a variety of face sizes (col. 10, lines 45-67) and where a first adhesive portion coupled, via a bottom edge of the first adhesive portion, to said top edge of said air-permeable element, and a second adhesive portion coupled to the first adhesive portion, without contacting any portion of said air-permeable element, via the top edge of the first adhesive portion (See annotated fig. 2D of Matich below). 

    PNG
    media_image2.png
    635
    640
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the mask of Harrington would be modified to comprise a first adhesive portion coupled, via a bottom edge of the first adhesive portion, to said top edge of said air-permeable element, and a second adhesive portion coupled to the first adhesive portion, without contacting any portion of said air-permeable element, via the top edge of the first adhesive portion, for purposes of maintaining a more secured seal around a variety of face sizes, for forcing air through the mask body, and for minimizing gaps between the adhesive, as taught by Matich (col. 1, lines 35-60; col. 3, lines 43-50; and col. 10, lines 45-67). 
The modified Harrington continues to teach: wherein each of said first adhesive portion and second adhesive portion of said mask comprises a shape configured to adhere to malar and nasal skin of said wearer (col. 1, lines 35-60 of Matich). 

	For claim 2, Harrington, as modified by Matich, teaches the mask of Claim 1, wherein the first adhesive portion comprises a thin-film portion that is configured to, when the mask is donned and adhered to the wearer's face using the thin-film portion, utilize no backing material (col. 7, lines 30-45 of Matich).   

	For claim 3, Harrington, as modified by Matich, teaches the mask of Claim 2, wherein said first adhesive portion comprises an adhesive configured to release from any of said periorbital skin contacted thereby without trauma to any periorbital skin when said mask is removed (skin friendly adhesive, col. 7, lines 30-45 of Matich).  

For claim 4, Harrington, as modified by Matich, teaches the mask of Claim 1, wherein said shape of at least one of said first adhesive portion or said second adhesive portion comprises: (i) two lateral strip elements; and (ii) a nasal bridge feature, the nasal bridge feature having at least a portion thereof which is of lesser height than a height of each of the lateral strip elements, the nasal bridge feature and at least portion thereof to accommodate a bridge of a nose of the wearer while maintaining said two lateral strip elements at respective elevations which avoid contact thereof with periorbital skin of said wearer when said mask is worn (Harrington discloses a rectangular face mask and, as modified, comprises the two adhesive portions which can be interpreted as strip elements, see annotated fig. 2D of Matich above for claim 1). 

For claim 5, Harrington, as modified by Matich, teaches the mask of Claim 1, wherein at least one of said first adhesive portion or second adhesive portion comprises a flexible film dressing having a coefficient of friction and pliability comparable to at least one of said malar or nasal skin, and a thickness of said flexible film dressing is selected so as to permit distortion thereof during normal facial movements of said wearer without causing loss of adhesion (col. 1, lines 35-60 of Matich). 

For claim 6, Harrington, as modified by Matich, teaches the mask of Claim 1, wherein: the first adhesive portion extends above the top uppermost edge of the air permeable element (see discussion for claim 1 above).
The modified Harrington does not specifically disclose the first adhesive portion is configured to act as a moisture vapor barrier against the wearer's breath so as to avoid fogging of optical apparatus used by the wearer while wearing the mask.  However, the recitation “configured to act as a moisture vapor barrier against the wearer's breath so as to avoid fogging of optical apparatus used by the wearer while wearing the mask” is interpreted as a functional limitation. A functional limitation does not positively recite a structural limitation, but instead, only requires an ability to perform or function. Because the modified Harrington teaches an adhesive above a location of where the face mask covers the wearer’s nose and mouth and the adhesive portions are on the upper periphery of the face mask, there would be a reasonably expectation for the modified Harrington to perform the claimed function of being configured to act as a moisture vapor barrier against the wearer's breath so as to avoid fogging of optical apparatus used by the wearer while wearing the mask since a seal at the upper boundary would not permit the egress of moisture vapor between the skin and the adhesive. 

	For claim 7, Harrington, as modified by Matich, teaches the mask of Claim 1, further comprising: a first removable backing covering a first side of said second adhesive portion; and a second removable backing covering a first side of said first adhesive portion (col. 7, lines 30-45 of Matich).   
  
	For claim 36, the modified Harrington teaches the mask of Claim 1, wherein: the air-permeable element comprises a bottom edge (bottom edge 110); the securing feature is attached to a lower portion of the mask proximate the bottom edge; and the securing feature is configured to secure said mask via a neck of the wearer such that the bottom edge contacts a front portion of the neck of the wearer when the mask is donned (paras 0054-0055 and fig. 3A). 
 
	For claim 37, the modified Harrington does not specifically disclose the mask of Claim 1, wherein: at least the second adhesive portion is configured to be separable by the wearer from the mask; and said separation of the second adhesive portion from the mask does not change a size of the air permeable element of the mask. However, one skilled in the art would understand that all portions of the mask may be configured to be separated from other portions of the mask. Further, the mask, as modified, teaches the adhesive portions are attached to, and not a part of, the air permeable element and their separation would not change the size of the air permeable element. A functional limitation does not positively recite a structural limitation, but instead, only requires an ability to perform or function. Because the adhesive portions are separable, and their separation would not change the size of the air permeable element, there would be a reasonable expectation for the modified Harrington to perform the claimed function.

	For claim 38, the modified Harrington does not specifically disclose the mask of Claim 1, wherein: at least the second adhesive portion is configured to be separable by the wearer from the mask; and said separation of the second adhesive portion from the mask does not change a width of the mask. However, one skilled in the art would understand that all portions of the mask may be configured to be separated from other portions of the mask. Further, the mask, as modified, teaches the adhesive portions are attached to the top edge of the air permeable element and their separation would not change the width of the mask. A functional limitation does not positively recite a structural limitation, but instead, only requires an ability to perform or function. Because the adhesive portions are separable, and their separation would not change the width of the air permeable element, there would be a reasonable expectation for the modified Harrington to perform the claimed function.

	For claim 39, the modified Harrington teaches the mask of Claim 1, wherein both the first adhesive portion and the second adhesive portion extend above the top edge of the air-permeable element of the mask (see annotated fig. 2D of Matich above demonstrating the adhesive portions are configured to attached to the top edge of the air-permeable element of the Harrington mask). 
 
	For claim 40, the modified Harrington teaches the mask of Claim 38, wherein both the first adhesive portion and the second adhesive portion, when used, enable formation of a gap of varying distance between the top edge of the air-permeable element and facial skin of the wearer while still maintaining a sealed moisture vapor barrier against moisture vapor propagating to one or more orbital regions of the wearer's face (see annotated fig. 2D above wherein a part of an adhesive portion is configurable to allow a distance between the a top edge of the mask and a face of the wearer).

	For claim 41, the modified Harrington teaches the mask of Claim 1, wherein: the air-permeable element comprises a bottom edge; and the air-permeable element comprises a unitary sheet of air-permeable material extending from the top edge to the bottom edge (see fig. 3A of Harrington). 

	For claim 42, the modified Harrington teaches the mask of Claim 41, wherein the unitary sheet of air- permeable material comprises a rectangular shape (see fig. 3A of Harrington). 

	The claim 43, the modified Harrington teaches the mask of Claim 1, wherein the first adhesive portion and the second adhesive portion are (i) formed from a material different than a material of the air-permeable element (col. 6, lines 16-41 of Matich); and (ii) are not disposed upon any portion of the air-permeable element (Matich teaches the adhesive faces are affixed to the periphery of the mask, not on the air-permeable element, col. 8, lines 45-51 of Matich). 

	For claim 44, Harrington discloses a mask (100) comprising: 
an air-permeable element (web material of mask body 106) having an outer perimeter (lateral edges 108 and longitudinal edges 110 forming a perimeter defined by four corners, see annotated fig. 3A below); 

    PNG
    media_image1.png
    615
    876
    media_image1.png
    Greyscale

and configured to be placed over a mouth and nose of a wearer (abstract and paras 0001-0002), said air-permeable element comprising at least a top edge and an opposing bottom edge (fig. 3A); 
a single strap attached proximate the bottom edge of said air-permeable element (Harrington teaches, in embodiments, the top longitudinal edges may be free from upper ties 112, para 0055), the single strap configured to at least partly secure said mask to said wearer via a neck thereof (para 0054), the single strap configured to create an at least partly downward bias on at least a portion of said mask when said single strap is engaged around said neck (tie angles 128 may be selected to approximate the angle that the lower ties 114 will be pulled when tied behind a neck of a wearer, para 0054).
Harrington does not specifically disclose: a first strip mated to the top edge of the air-permeable element and having a first adhesive-carrying portion disposed above said top edge of said air-permeable element, said first adhesive-carrying portion configured to adhere to at least a portion of a malar skin of a wearer that is disposed above said top edge when said mask is donned.
However, attention is directed Matich teaching an analogous face mask (abstract of Matich) wherein the mask comprises a seal 12 including a pair of adhesive faces 36 that are exposed when a release or backing is removed from the adhesive face (col. 7, lines 30-45 and col. 8, lines 45-51 of Matich). Matich further teaches the mask may comprise multiple pieces of tape along the same edge for creating a proper seal around a variety of face sizes (col. 10, lines 45-67) and where a first adhesive portion is disposed above a top edge of said mask (See annotated fig. 2D of Matich below). 
 
    PNG
    media_image3.png
    635
    640
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the mask of Harrington would be modified to comprise a first strip mated to the top edge of the air-permeable element and having a first adhesive-carrying portion with a backing disposed above said top edge of said air-permeable element, said first adhesive-carrying portion configured to adhere to at least a portion of a malar skin of a wearer that is disposed above said top edge when said mask is donned, for purposes of maintaining a more secured seal around a variety of face sizes, for forcing air through the mask body, and for minimizing gaps between the adhesive, as taught by Matich (col. 1, lines 35-60; col. 3, lines 43-50; and col. 10, lines 45-67).
The modified Harrington continues to teach: 
the first strip further comprising a first removable backing strip, the first removable backing strip disposed on a rear side of the mask and covering at least a portion of the first adhesive-carrying portion (See discussion above); 
wherein said mask is configured such that it may be secured over the mouth and nose of the wearer via only (i) the single strap disposed at the bottom edge (paras 0054-0055), and (ii) the first adhesive-carrying portion of the first strip disposed at the top edge (see discussion and teachings of Matich above); and 
wherein said mask is configured to be donned via: 
removal of the first removable backing strip, the removal exposing the at least portion of the first adhesive-carrying portion (col. 7, lines 30-45 of Matich); 
placement of the mask over at least the mouth and nose of the wearer while the wearer presses on at least one second removable backing strip disposed on a front side of at least the first adhesive-carrying portion so as to cause adherence of the first adhesive- carrying portion to the at least portion of the malar skin above the tope edge (col. 7, lines 30-45 of Matich).
The modified Harrington does not specifically disclose: the adherence configured to form a moisture vapor seal of varying distance between said top edge and at least malar skin above the top edge so as to limit fogging of optical apparatus used by said wearer while wearing said mask, yet allowing a non-zero distance to exist between at least some portions of the top edge and the at least malar skin. 
	However, the recitation “configured to form a moisture vapor seal of varying distance between said top edge and at least malar skin above the top edge so as to limit fogging of optical apparatus used by said wearer while wearing said mask, yet allowing a non-zero distance to exist between at least some portions of the top edge and the at least malar skin” is interpreted as a functional limitation. A functional limitation does not positively recite a structural limitation, but instead, only requires an ability to perform or function. Because the modified Harrington teaches an adhesive above a location of where the face mask covers the wearer’s nose and mouth and the adhesive portions are on the upper periphery of the face mask, there would be a reasonably expectation for the modified Harrington to perform the claimed function of being configured to form a moisture vapor seal of varying distance between said top edge and at least malar skin above the top edge so as to limit fogging of optical apparatus used by said wearer while wearing said mask, yet allowing a non-zero distance to exist between at least some portions of the top edge and the at least malar skin since a seal at the upper boundary would not permit the egress of moisture vapor between the skin and the adhesive. 
	The modified Harrington continues to teach:
removal of the at least one second removable backing strip disposed on the front side (col. 7, lines 30-45 of Matich); and 
engagement of the single strap around the neck of the wearer (para 0054 of Harrington).  

	For claim 46, the modified Harrington teaches the mask of Claim 44, wherein: the first strip comprises a film dressing configured to accommodate distortion of at least a portion thereof during said pressing so as to enable formation of said moisture vapor seal (col. 1, lines 35-60 of Matich).

For claim 48, Harrington discloses an enhanced-comfort mask (100), comprising: 
an air-permeable element formed of a material (web material of mask body 106) and configured to be placed over a mouth and nose of a wearer (abstract and paras 0001-0002), and having at least a top edge above which no portion of the element or material extends (lateral edges 108 and longitudinal edges 110 forming a perimeter and top and bottom edges defined by four corners, see annotated fig. 3A below); 

    PNG
    media_image1.png
    615
    876
    media_image1.png
    Greyscale

 and an outside surface opposing an inside surface, at least part of the inside surface configured to contact one or more portions of a face of the wearer (interior and exterior surfaces mask body 106, where the interior surface contacts the face, abstract and paras 0001-0002);
a neck securing feature (lower ties 114) attached to a lower portion of the mask at respective attachments points disposed on left and right sides of the mask (fig. 3A).
Harrington does not specifically disclose: at least one adhesive element coupled to said outside surface proximate said top edge of, a portion of the at least one adhesive element extending above said top edge. 
However, Harrington does teach, in embodiments, the top longitudinal edges may be free from upper ties 112 (para 0055). Further attention is directed Matich teaching an analogous face mask (abstract of Matich) wherein the mask comprises a seal 12 including a pair of adhesive faces 36 that are exposed when a release or backing is removed from the adhesive face (col. 8, lines 45-51 of Matich). Matich further teaches the mask may comprise multiple pieces of tape along the same edge for creating a proper seal around a variety of face sizes (col. 10, lines 45-67) and where a first adhesive portion coupled, via a bottom edge of the first adhesive portion, to said top edge of said air-permeable element, and a second adhesive portion coupled to the first adhesive portion, without contacting any portion of said air-permeable element, via the top edge of the first adhesive portion (See annotated fig. 2D of Matich below). 

    PNG
    media_image2.png
    635
    640
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the mask of Harrington would be modified to comprise at least one adhesive element coupled to said outside surface proximate said top edge of, a portion of the at least one adhesive element extending above said top edge, for purposes of maintaining a more secured seal around a variety of face sizes, for forcing air through the mask body, and for minimizing gaps between the adhesive, as taught by Matich (col. 1, lines 35-60; col. 3, lines 43-50; and col. 10, lines 45-67).
	The modified Harrington continues to teach: the adhesive element having adhesive properties so as to permit adhesion of the portion of the at least one adhesive element to facial skin of the wearer (col. 1, lines 35-60 of Matich), 
while also allowing varying distances between the top edge and the facial skin while still maintaining a moisture vapor barrier against vapor passing between the top edge and the facial skin to the orbital region of the wearer's face (see annotated fig. 2D above wherein a part of an adhesive portion is configurable to allow a distance between a top edge of the mask and a face of the wearer); 
wherein said mask is unsealed on left and right edges of the air-permeable element (as modified, the mask only comprises adhesive along the top edge of the rectangular mask body); and 
wherein said mask is configured such that when donned, said mask is securable in place on said wearer using only: (i) said neck securing feature (para 0055) and (ii) said at least one adhesive element (see discussion above).

	For claim 52, the modified Harrington teaches the mask of Claim 1, wherein the first adhesive portion comprises a thin-film portion comprising a backing material, the thin-film portion configured to, when the mask is donned and adhered to the wearer's face using the thin-film portion, have the backing material removed therefrom (col. 7, lines 30-45 of Matich). 

Claims 8, 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington, in view of Matich, and in further view of US 6,116,236 A to Wyss (hereinafter “Wyss”). 
	For claim 8, the modified Harrington does not specifically disclose the mask of Claim 1, wherein said first adhesive portion comprises separate left side and right removable backing portions configured to enable contouring of said first adhesive backing around one or more facial features of said wearer by the wearer.  
However, attention is directed to Wyss teaching an analogous mask or respirator seal configured to fit over at least the nose of the wearer (abstract of Wyss). Specifically, Wyss teaches readily removable, first and second release liners 69 and 70, respectively cover the adhesive substance on the first and second end regions and remain in place cover the adhesive until the mask is to be used (col. 7, lines 3-19 and fig. 5 of Wyss). 

    PNG
    media_image4.png
    716
    588
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the backing portions of the modified Harrington would be further modified wherein said first adhesive portion comprises separate left side and right removable backing portions for purposes of providing wearer the ability to attach each side separately, as taught by Wyss, for purpose of ensuring a desired fit on one side of the adhesive before securing the opposite side to a wearer’s face. 
The modified Harrington does not specifically where the removable backing is configured to enable contouring of said first adhesive backing around one or more facial features of said wearer by the wearer. However, as explained above in claim 1, the recitation “configured to enable contouring of said first adhesive backing around one or more facial features of said wearer by the wearer” is interpreted as a functional limitation. A functional limitation does not positively recite a structural limitation, but instead, only requires an ability to perform or function. Because Wyss teaches the face mask covers the wearer’s nose and mouth, and the adhesive is on the outer periphery of the face mask, there would be a reasonably expectation for the mask of the modified Harrington to perform the claimed function of being configured to enable contouring of said first adhesive backing around one or more facial features of said wearer by the wearer to ensure an adequate seal and avoid displacement of the mask around its desired position (also see discussion of intended use and functional limitations in discussion for claim 1 above). 

	For claim 45, the modified Harrington does not specifically disclose the mask of Claim 44, wherein: the at least one second removable backing strip comprises first and second backing strips collectively forming a central arched region configured to accommodate at least a portion of the nose of the wearer at least during said pressing; and the removal of the at least one second removable backing strip comprises removal of both the first and second backing strips by peeling away at least one respective edge of each of the first and second backing strips.  
Attention is also directed to Wyss teaching an analogous mask or respirator seal configured to fit over at least the nose of the wearer (abstract of Wyss). Specifically, Wyss teaches readily removable, first and second release liners 69 and 70, respectively cover the adhesive substance on the first and second end regions and remain in place cover the adhesive until the mask is to be used (col. 7, lines 3-19 and fig. 5 of Wyss). 

    PNG
    media_image4.png
    716
    588
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the backing portions of the modified Harrington would be further modified to comprise comprises first and second backing strips collectively forming a central arched region configured to accommodate at least a portion of the nose of the wearer at least during said pressing; and the removal of the at least one second removable backing strip comprises removal of both the first and second backing strips by peeling away at least one respective edge of each of the first and second backing strips as taught by Wyss, for purpose of ensuring a desired fit on one side of the adhesive before securing the opposite side to a wearer’s face.

	For claim 47, the modified Harrington does not specifically disclose the mask of Claim 44, wherein: the at least one second removable backing strip comprises first and second backing strips that collectively form a central region having (i) a lesser width than respective peripheral regions of the first and second backing strips, and (ii) a seam between the first and second backing strips, the lesser width and seam enabling accommodation of at least a portion of the nose of the wearer at least during said pressing; and the first and second backing strips are configured such that the wearer can press on both the first and second backing strips independent of one another. 
Attention is also directed to Wyss teaching an analogous mask or respirator seal configured to fit over at least the nose of the wearer (abstract of Wyss). Specifically, Wyss teaches readily removable, first and second release liners 69 and 70, respectively cover the adhesive substance on the first and second end regions and remain in place cover the adhesive until the mask is to be used (col. 7, lines 3-19 and fig. 5 of Wyss) and forming a central region having a lesser width than peripheral regions and edges between the two release liners for attaching the adhesive substance to the nose area (see fig. 5 of Wyss below). 

    PNG
    media_image4.png
    716
    588
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the backing portions of the modified Harrington would be further modified to comprise at least one second removable backing strip comprises first and second backing strips that collectively form a central region having (i) a lesser width than respective peripheral regions of the first and second backing strips, and (ii) a seam between the first and second backing strips, the lesser width and seam enabling accommodation of at least a portion of the nose of the wearer at least during said pressing; and the first and second backing strips are configured such that the wearer can press on both the first and second backing strips independent of one another as taught by Wyss, for purpose of ensuring a desired fit on one side of the adhesive before securing the opposite side of the adhesive to a wearer’s face.

Claims 9-11, 13, 25, 26, 30-31, 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Matich, and in further view of US 2014/0237695 A1 to Al Malki (hereinafter “Al Malki”). 
For claim 9, Harrington discloses a mask (100) comprising: 
an air-permeable element (web material of mask body 106) configured to (i) be placed over a mouth and nose of a wearer (abstract and paras 0001-0002).
Harrington does not disclose the air-permeably element comprises at least one louver or fold, the at least one louver or fold enabling the air-permeable element to lie flat against at least a front surface, one or more side surfaces, and chin of a face of the wearer when donned.
However, attention is directed to Al Malki teaching an analogous facemask also comprising an adhesive strip 28 for attaching the inner surface of the mask to the wearer’s face (paras 0034 and 0035 of Al Malki). Al Malki also teaches the face mask comprises a plurality of pleats or folds 25 for expansion of the face mask (para 0031 of Al Malki). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Harrington would be modified to comprise at least one louver or fold enabling the air-permeable element to lie flat against at least a front surface, one or more side surfaces, and chin of a face of the wearer when donned, as taught by Al Malki, for purposes of expanding the face mask from the nose to under the chin of the user. 
The modified Harrington continues to teach: 
a securing feature consisting of a single strap (the top longitudinal edges may be free from upper ties 112, para 0055), the single strap attached to a bottom portion of the mask and configured to secure said mask to said wearer via the wearer's neck (para 0054).
The modified Harrington does not specifically disclose: a first adhesive portion disposed above a top edge of said mask. 
However, Harrington does teach, in embodiments, the top longitudinal edges may be free from upper ties 112 (para 0055). Further attention is directed Matich teaching an analogous face mask (abstract of Matich) wherein the mask comprises a seal 12 including a pair of adhesive faces 36 that are exposed when a release or backing is removed from the adhesive face (col. 8, lines 45-51 of Matich). Matich further teaches the mask may comprise multiple pieces of tape along the same edge for creating a proper seal around a variety of face sizes (col. 10, lines 45-67) and where a first adhesive portion is disposed above a top edge of said mask (See annotated fig. 2D of Matich below). 
 
    PNG
    media_image3.png
    635
    640
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the mask of Harrington would be modified to comprise a first adhesive portion disposed above a top edge of said mask for purposes of maintaining a more secured seal around a variety of face sizes, for forcing air through the mask body, and for minimizing gaps between the adhesive, as taught by Matich (col. 1, lines 35-60; col. 3, lines 43-50; and col. 10, lines 45-67).
	The modified Harrington continues to teach:
said first adhesive portion configured to adhere to malar and nasal skin of a wearer, the malar and nasal skin disposed above said top edge when the mask is donned (col. 1, lines 35-60 of Matich). 
The modified Harrington does not specifically disclose wherein said first adhesive portion is configured to form a moisture vapor seal between a first side of said first adhesive portion and skin of said wearer so as to limit fogging of optical apparatus used by said wearer while wearing said mask.  
However, the recitation “configured to form a moisture vapor seal between a first side of said first adhesive portion and skin of said wearer so as to limit fogging of optical apparatus used by said wearer while wearing said mask” is interpreted as a functional limitation. A functional limitation does not positively recite a structural limitation, but instead, only requires an ability to perform or function. Because the modified Harrington teaches an adhesive above a location of where the face mask covers the wearer’s nose and mouth and the adhesive portions are on the upper periphery of the face mask, there would be a reasonably expectation for the modified Harrington to perform the claimed function of being configured to act as a moisture vapor seal between a first side of said first adhesive portion and skin of said wearer so as to limit fogging of optical apparatus used by said wearer while wearing said mask since a seal at the upper boundary would not permit the egress of moisture vapor between the skin and the adhesive. 

For claim 10, Harrington, as modified above, teaches the mask of Claim 9, wherein: -3-Application No.17/066,426 Filed:October 8, 2020 
the mask comprises no ear loops (in embodiments, the top longitudinal edges may be free from upper ties 112, para 0055); and 
the single strap and mask cooperate to enable the mask to be worn lower on the wearer's face than a corresponding mask with ear loops (paras 0051-0055).  

For claim 11, Harrington, as modified, teaches the mask of Claim 9, wherein: 
the single strap is configured to assert at least a downward bias on the mask during use so as to place at least some tension on the first adhesive portion (tie angles 128 may be selected to approximate the angle that the lower ties 114 will be pulled when tied behind a neck of a wearer, para 0054); and 
the first adhesive portion is configured to resist the downward bias when the first adhesive portion is adhered to the malar and nasal skin of the wearer (one skilled in the art would understand it is an inherent feature of the adhesive of the modified Harrington to resist movement when attached to a user’s face). 

For claim 13, the modified Harrington teaches the mask of Claim 9, further comprising at least a second adhesive portion coupled directly or indirectly to the air-permeable portion (See annotated fig. 2D below); 

    PNG
    media_image5.png
    635
    640
    media_image5.png
    Greyscale

	and wherein the first adhesive portion is configured for removal by the wearer after use thereby, so that the second adhesive portion can be utilized for re-donning the mask (skin friendly adhesive, col. 7, lines 30-45 of Matich). 


For claim 25, Harrington discloses an enhanced-comfort mask (100), comprising: 
an air-permeable element (web material of mask body 106) (i) defined by an outer perimeter capable of forming the shape of a rectangle when the mask is not donned (lateral edges 108 and longitudinal edges 110 forming a perimeter defined by four corners, see annotated fig. 3A below),

    PNG
    media_image1.png
    615
    876
    media_image1.png
    Greyscale

and (ii) configured to be placed over a mouth and nose of a wearer (abstract and paras 0001-0002).
Harrington does not specifically disclose wherein the air-permeable element is configured to extend below a chin of the user when donned, the outer perimeter comprising a top edge.
However, attention is directed to Al Malki teaching an analogous face mask wherein the face mask comprises a plurality of pleats or folds 25 for expansion of the face mask (para 0031 of Al Malki). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Harrington would be modified to comprise at least one louver or fold for purposes of expanding the face mask from the nose to under the chin of the user, as taught by Al Malki (paras 0031 of Al Malki).  
	The modified Harrington continues to teach: 
a neck securing feature (lower ties 114) attached to only a lower portion of the mask at respective attachments points disposed on left and right sides of the mask (fig. 3A).
The modified Harrington does not specifically disclose: at least one first adhesive-carrying portion coupled to and extending above said top edge of said air-permeable portion and configured to adhere to malar and nasal skin of said wearer yet below periorbital skin of the wearer.
However, Harrington does teach, in embodiments, the top longitudinal edges may be free from upper ties 112 (para 0055). Further attention is directed Matich teaching an analogous face mask (abstract of Matich) wherein the mask comprises a seal 12 including a pair of adhesive faces 36 that are exposed when a release or backing is removed from the adhesive face (col. 8, lines 45-51 of Matich). Matich further teaches the mask may comprise multiple pieces of tape along the same edge for creating a proper seal around a variety of face sizes (col. 10, lines 45-67) and where a first adhesive portion is disposed above a top edge of said mask (See annotated fig. 2D of Matich below). 
 
    PNG
    media_image3.png
    635
    640
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the mask of Harrington would be modified to comprise a first adhesive portion disposed above a top edge of said mask for purposes of maintaining a more secured seal around a variety of face sizes, for forcing air through the mask body, and for minimizing gaps between the adhesive, as taught by Matich (col. 1, lines 35-60; col. 3, lines 43-50; and col. 10, lines 45-67).
	The modified Harrington continues to teach: wherein said mask is configured such that when donned, said mask is securable in place on said wearer using only: (i) said neck securing feature (para 0055) and (ii) said at least one first adhesive-carrying portion (see above discussion).  

For claim 26, the modified Harrington teaches the mask of Claim 25, wherein said neck securing feature and said attachment to only a lower portion of the mask at respective attachments points on left and right sides of the mask cooperate to create at least some downward and rearward bias on the mask when donned (tie angles 128 may be selected to approximate the angle that the lower ties 114 will be pulled when tied behind a neck of a wearer, para 0054) such that at least a portion of said mask is in tension against the at least one first adhesive-carrying portion (one skilled in the art would understand it is an inherent feature of the adhesive of the modified Harrington to resist movement when attached to a user’s face).  
  
	For claim 30, the modified Harrington teaches the mask of Claim 25, further comprising at least a second adhesive-carrying portion coupled directly or indirectly to the air-permeable portion (See annotated fig. 2D below); and 

    PNG
    media_image5.png
    635
    640
    media_image5.png
    Greyscale

wherein the first adhesive-carrying portion is configured for removal by the wearer after use thereby, so that the at least a second adhesive-carrying portion can be utilized for re-donning the mask to the malar skin disposed above the top edge of the mask when the mask is donned (skin friendly adhesive, col. 7, lines 30-45 of Matich). 

For claim 31, the modified Harrington does not specifically disclose the mask of Claim 25, wherein: the at least one first adhesive portion is configured to act as a moisture vapor barrier against the wearer's breath propagating into one or more orbital regions of the wearer's face. 
However, the recitation “configured to act as a moisture vapor barrier against the wearer's breath propagating into one or more orbital regions of the wearer's face” is interpreted as a functional limitation. A functional limitation does not positively recite a structural limitation, but instead, only requires an ability to perform or function. Because the modified Harrington teaches an adhesive above a location of where the face mask covers the wearer’s nose and mouth and the adhesive portions are on the upper periphery of the face mask, there would be a reasonably expectation for the modified Harrington to perform the claimed function of being configured to act as a moisture vapor barrier against the wearer's breath propagating into one or more orbital regions of the wearer's face, since a seal at the upper boundary would not permit the egress of moisture vapor between the skin and the adhesive. 
	The modified Harrington continues to teach: 
the at least one adhesive portion is configured to allow a distance between at least a portion of the top edge of the mask and a face of the wearer to vary while still maintaining the moisture vapor barrier (see annotated fig. 2D above wherein a part of an adhesive portion is configurable to allow a distance between the top edge of the mask and a face of the wearer). 

	For claim 49, the modified Harrington teaches the mask of Claim 48, wherein the air-permeable portion comprises a lower edge (lower edge of mask body).
	The modified Harrington does not specifically disclose: the mask configured such that the lower edge wraps at least partly under the user's chin when the mask is donned.  
However, attention is directed to Al Malki teaching an analogous face mask wherein the face mask comprises a plurality of pleats or folds 25 for expansion of the face mask (para 0031 of Al Malki). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Harrington would be further modified to comprise at least one louver or fold for purposes of expanding the face mask from the nose to under the chin of the user, as taught by Al Malki (paras 0031 of Al Malki).  

	For claim 50, the modified Harrington teaches the mask of Claim 49, wherein: the air-permeable portion comprises a rectangular form factor; attachment points disposed on left and right sides of the mask comprise attachment points disposed at the lower edge of the rectangular air permeable portion (see fig.3A of Harrington) 

	For claim 51, the modified Harrington teaches the mask of Claim 50, wherein the mask is configured such that attachment points disposed at the lower edge of the air permeable element reside at or below a jaw line of the wearer when the mask is donned by the wearer (para 0054 of Harrington). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Matich and Al Malki, and in further view of US 2016/0192480 A1 to Choi (hereinafter “Choi”) and US 2015/0102288 A1 to Hersam (hereinafter “Hersam”). 
For claim 12, the modified Harrington does not specifically disclose the mask of Claim 9, wherein the first adhesive portion comprises a nanostructure-based reusable adhesive.  
However, the term “nanostructures” is not defined by specification, nor does the term appear anywhere in applicant’s specification. One skilled in the art would understand not all nanostructures are nanotubes, other micro-level fibers, or nanotape.  The term structure is broader than a tube, a fiber, or a tape. The adhesive of the modified Harrington is a tangible structure made of smaller molecular components, as practically all structures are. These substructures would inherently comprise parts that fall into the range of what is considered a nanostructure.
	Further attention is directed to Choi and Hersam as teaching references. Choi teaches the nanostructure is a structure of an intermediate size between a microscopic and a molecular structure, and may include, for example, nanoparticles, nanotubes, nanowires, nanofibers, nanoshells, nanorods, nanosheets or nanofilms such as a transparent conductive film; however, the nanostructure may not be limited to the preceding (para 0061 of Choi). Similarly, Hersam teaches as used herein, a " nanostructure" refers to an object of intermediate size between molecular and microscopic (micrometer-sized) structures; in describing nanostructures, the sizes of the nanostructures refer to the number of dimensions on the nanoscale; and a list of nanostructures includes, but not limited to, nanoparticle, nanocomposite, quantum dot, nanofilm, nanoshell, nanofiber, nanoring, nanorod, nanowire, nanotube, and so on (para 0066 of Hersam). Therefore, it would be obvious to one of ordinary skill in the art wherein the adhesive of the modified Harrington comprises nanostrucutres in the form of molecules forming the adhesive. Also see response to arguments section above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732       

/KATHARINE G KANE/Primary Examiner, Art Unit 3732